Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and the Species of “both the degree of hydrolysis and the molecular weight” and “Fig. 2 (coated), drawn to claims 1-7, 11-16, and 21-24 in the reply filed on 29 November 2021 is acknowledged.
However, based on the cited Prior Art of record, the Species Election requirement is hereby withdrawn for the manner in which the first grade and the second grade vary, insofar as these currently appear to be merely obvious variants in view of Liang.  The Species Election requirement for the structure of the multi-grade degradable particulate is maintained at this time.
Nevertheless, Applicant should note that this Species Election may be “reinstated” at a later time, should Amendments be presented (or Art become of record) requiring distinction between the Species.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 should begin with “The method of claim 1, wherein the multi-grade diverting particulates” (correcting the typo).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15, and 21-24 are rejected under 35 U.S.C. 103 as obvious over Holtsclaw (WO 2017/086905) (also U.S. Publication 2018/0258344) in view of Liang (2013/0233546) (cited by Applicant).
Regarding independent claim 1, Holtsclaw discloses A method (abstract “Degradable particulates may allow for temporary redirection or occlusion of a fluid within a subterranean formation”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation ([0046] “The pre-coated particulates may be introduced to a wellbore in a treatment fluid,”) wherein the treatment fluid comprises: 
a base fluid ([0029] “the carrier fluid may comprise an aqueous carrier fluid”); and 
“pre-coated particulate 5 having latently dissolvable core 2 and transient coating 3” ([0021]), wherein the pre-coated particulates comprise a degradable polymer ([0040] “the transient coating may comprise a degradable polymer”), wherein the pre-coated particulates at least partially plugs a zone in the subterranean formation (e.g., [0020] “provide for fluid loss control by forming a temporary fluid seal within the wellbore”); and 
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from the zone ([0046] “treatment fluid may be self-diverting in some embodiments or function to divert another treatment fluid in other embodiments”).
Regarding the multi-grade diverting particulates, Holtsclaw discloses “the latently dissolvable core may comprise a material that is substantially soluble in the carrier fluid of a treatment fluid used for conveying the pre-coated particulates into a subterranean formation” such as “an aqueous fluid,” including “a crystalline material or a non-crystalline material” ([0023]), and similarly “the transient coating may comprise any material that is capable of undergoing self-removal from the latently dissolvable core” ([0024]) such as “degradable polymer” such as “polyvinyl alcohol” among others ([0040]). 
However, Holtsclaw fails to disclose wherein the latently dissolvable core has one combination of degree of hydrolysis and molecular weight of the degradable polymer and the transient coating is another combination of degree of hydrolysis and molecular weight of the degradable polymer.  
Liang teaches “forming a degradable fluid seal” “to temporarily divert or block fluid flow” using “a first portion and a second portion” of “water-soluble material,” “each portion having a sealing time” (abstract), wherein “the water-soluble material may comprise polyvinyl alcohol” and “Among factors that can affect the dissolution rate include the degree of hydrolysis, the polymer molecular weight, crystallinity, polymer concentration, ionic strength, and the like” ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the latently dissolvable core has one combination of degree of hydrolysis and molecular weight of the PVOH degradable polymer and the transient coating is another combination of degree of hydrolysis and molecular weight of PVOH degradable polymer, in order to provide a “latently dissolvable” core and “transient” coating as desired by Holtsclaw with “each portion having a sealing time” different from the other portion via the control mechanisms taught by Liang (thereby including:
“multi-grade diverting particulates, wherein the multi-grade diverting particulates comprise a degradable polymer, wherein the degradable polymer comprises a first portion of the degradable polymer and a second portion of the degradable polymer of different grades, wherein the multi-grade diverting particulate at least partially plugs a zone in the subterranean formation”).
restrict the latently dissolvable core to these materials, provided the latently dissolvable core materials are “soluble in aqueous fluids,” and Liang teaches such alternative water-soluble materials.  Furthermore, because Holtsclaw plainly discloses PVOH and the like degradable polymers for the transient coating, there appears to be no technological incompatibility for this modification.  Accordingly, neither Holtsclaw nor Liang appear to teach away from the combination.
The Office recognizes that, in the Specification, Applicant states “As used herein, the phrase "grade" refers to a degradable polymer that includes a specific degree of hydrolysis and a specific molecular weight” ([0014]).
Regarding claims 2, 3, and 5-7, Holtsclaw discloses “pre-coated particulate 5 having latently dissolvable core 2 and transient coating 3” ([0021] and Fig. 1).
As in claim 1, Liang teaches that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the latently dissolvable core has one combination of degree of hydrolysis and molecular weight of the PVOH degradable polymer and the transient coating is another combination of degree of hydrolysis and molecular weight of PVOH degradable polymer, in order to provide a “latently dissolvable” core and “transient” coating as desired by Holtsclaw with “each portion having a sealing time” different from the other portion via the control mechanisms taught by Liang.  Accordingly, this further provides:
(claim 2) wherein the first portion of the degradable polymer comprises a first grade of a polyvinyl alcohol, and wherein the second portion of the degradable polymer comprises a second grade of polyvinyl alcohol; and further
(claim 3) wherein the first grade and the second grade vary by degree of hydrolysis, molecular weight, or both the degree of hydrolysis and the molecular weight
(claim 5) wherein the first portion of the degradable polymer and the second portion of the degradable polymer have different degrees of hydrolysis and different molecular weights; and/or
(claim 6) wherein the multi-grade diverting agent comprises a first region comprising the first portion of the degradable polymer and a second region comprising the second portion of the degradable polymer; and further
(claim 7) wherein the first portion of the degradable polymer is coated with the second portion of the degradable polymer, wherein the second portion of the degradable polymer has a higher degree of hydrolysis and/or higher molecular weight than the first portion of the degradable polymer.
Regarding claim 4, as in claim 1, Liang teaches that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the latently dissolvable core has one combination of degree of hydrolysis and molecular weight of the PVOH degradable polymer and the transient coating is another combination of degree of hydrolysis and molecular weight of PVOH degradable polymer, in order to provide a “latently dissolvable” core and “transient” coating as desired by Holtsclaw with “each portion having a sealing time” different from the other portion via the control mechanisms taught by Liang.  Accordingly, this further provides wherein the degradable polymer is selected from the group consisting of aliphatic poly(ester); poly(lactide); poly(glycolide); poly(p-caprolactone); poly(hydroxyester ether); poly(hydroxybutyrate); poly(anhydride); polycarbonate; polyol; poly(orthoester); poly(aminoacid); poly(ethyleneoxide); poly(phosphazene); poly(etherester), hydroxy propyl methylcellulose, pectin, polyethylene oxide, polyvinyl alcohol, plasticized polyvinyl alcohol, alginate, polycaprolactone, gelatinised starch-based material, polyester amide, polyamide, and any combination thereof.
Applicant may note that some of these Species do not appear to be disclosed or enabled for the “degree of hydrolysis” embodiment, such as the polyesters/polylactides/polyglycolides/etc.  (Degradation of these instead are usually controlled by “degree of crystallinity” and the like.)  Applicant should beware Amendments that would necessitate interpretations impermissible under 112(a).
Regarding claims 11 and 12, Holtsclaw discloses introducing an additional diverting agent into the zone ([0045] “the treatment fluids described herein may further comprise any number of additives that are commonly used in downhole operations including […] particulate diverters”), wherein the additional diverting agent forms a plug with the multi-grade diverting particulates (i.e., by virtue of acting as a diverter).
Holtsclaw does not specify that the “particulate diverters” are made of degradable polymers; nevertheless, the same rationale for providing Holtsclaw’s pre-coated particulates comprising “polysaccharides, proteins, polyesters (particularly aliphatic polyesters), poly(hydroxyalkanoates), poly(β-hydroxyalkanoates), poly(ω-hydroxy alkanoates), polylactides, polyglycolides, poly(ε-caprolactone)s, poly(hydroxybutyrate)s, poly(alkylene dicarboxylates), polyanhydrides, poly(hydroxy ester ether)s, poly(ether ester)s, poly(ester amide)s, polycarbamates (i.e., polyurethanes), polycarbonates, poly(orthoester)s, poly(amino acid)s, poly(ethylene oxide), polyphosphazenes, polyvinyl alcohol, methylcellulose, ethylcellulose, carboxymethyl cellulose, carboxyethyl cellulose, acetyl cellulose, hydroxyethyl cellulose, shellac, dextran, guar, xanthan, starch, a scleroglucan, a diutan, poly(vinylpyrrolidone), polyacrylamide, polyacrylic acid, poly(diallyldimethylammonium chloride), poly(ethylene glycol), polylysine, polymethacrylamide, polymethacrylic acid, poly(vinylamine), poly(vinylidene chloride), any derivative thereof, any copolymer thereof, any salt thereof, and any combination thereof” ([0040]) appears to apply to the “particulate diverters” as well.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the additional diverting agent is a degradable polymer selected from the group consisting of aliphatic poly(ester); poly(lactide); poly(glycolide); poly(ε-caprolactone); poly(hydroxyester ether); poly(hydroxybutyrate); poly(anhydride); polycarbonate; polyol; poly(orthoester); poly(aminoacid); poly(ethyleneoxide); poly(phosphazene); poly(etherester), hydroxy propyl methylcellulose, pectin, polyethylene oxide, polyvinyl alcohol, plasticized polyvinyl alcohol, alginate, polycaprolactone, gelatinised starch- based material, polyester amide, polyamide, and any combination thereof
Regarding claim 13, Holtsclaw discloses “the transient coating and the latently dissolvable core may be selected such that they leave minimal or no residue upon their removal or dissolution and are substantially non-damaging to a subterranean formation as a result” ([0014]).
Accordingly, as in claim 1, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the latently dissolvable core has one combination of degree of hydrolysis and molecular weight of the PVOH degradable polymer and the transient coating is another combination of degree of hydrolysis and molecular weight of PVOH degradable polymer, allowing the multi-grade diverting particulates to dissolve or degrade, in order to provide a “latently dissolvable” core and “transient” coating that “leave minimal or no residue” as desired by Holtsclaw with “each portion having a sealing time” different from the other portion via the control mechanisms taught by Liang.  
Regarding claim 14, Holtsclaw discloses wherein the treatment fluid is injected into the wellbore at or above a fracture gradient of the subterranean formation ([0061] “the pre-coated particulates of the present disclosure may be used in conjunction with a fracturing operation utilizing a fracturing fluid. As discussed above, the pre-coated particulates of the present disclosure may be present in the fracturing fluid”).
Regarding claim 15, Holtsclaw discloses wherein prior to the step of introducing, the method further comprising mixing the treatment fluid in a mixer, wherein the introducing comprising pumping the treatment fluid into the wellbore with a pump ([0070] “the systems described herein can further comprise a mixing tank that is upstream of the pump and in which the treatment fluid is formulated”).
Regarding claim 21, oddly, Holtsclaw does not actually specify the concentration of pre-coated particulates in the treatment fluid; nevertheless, they must be provided in a sufficient amount to “provide for fluid loss control by forming a temporary fluid seal within the wellbore” ([0020]).
Liang teaches “forming a degradable fluid seal” “to temporarily divert or block fluid flow” using “a first portion and a second portion” of “water-soluble material,” “each portion having a sealing time” (abstract), wherein “the water-soluble material may comprise polyvinyl alcohol” and “Among factors that can affect the dissolution rate include the degree of hydrolysis, the polymer molecular weight, crystallinity, 
Although silent to the concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the multi-grade diverting particulates are present in the treatment fluid in an amount ranging from about 0.05% to about 75%, in order to provide a sufficient amount to “provide for fluid loss control by forming a temporary fluid seal within the wellbore.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 22, Holtsclaw discloses “the pre-coated particulates may range from about 1 micron to about 25 millimeters in size” ([0022]). 
Although silent to the exact size range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the multi-grade diverting particulates have a Dv50 particle size ranging from about 0.01 microns to about 10 millimeters, in order to provide an appropriately-sized particulate to “provide for fluid loss control by forming a temporary fluid seal within the wellbore.”  
Regarding claim 23, Holtsclaw discloses “the transient coating and the latently dissolvable core may be selected such that they leave minimal or no residue upon their removal or dissolution and are substantially non-damaging to a subterranean formation as a result” ([0014]).
Although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the degradable polymer is present in the multi-grade diverting particulates in an amount ranging from about 60 wt% to about 100 wt%
Regarding claim 24, Holtsclaw discloses “Degradable polymers that may be used in conjunction with the various embodiments of the present disclosure include, for example, polysaccharides, proteins, polyesters (particularly aliphatic polyesters), poly(hydroxyalkanoates), poly(β-hydroxyalkanoates), poly(ω-hydroxy alkanoates), polylactides, polyglycolides, poly(ε-caprolactone)s, poly(hydroxybutyrate)s, poly(alkylene dicarboxylates), polyanhydrides, poly(hydroxy ester ether)s, poly(ether ester)s, poly(ester amide)s, polycarbamates (i.e., polyurethanes), polycarbonates, poly(orthoester)s, poly(amino acid)s, poly(ethylene oxide), polyphosphazenes, polyvinyl alcohol, methylcellulose, ethylcellulose, carboxymethyl cellulose, carboxyethyl cellulose, acetyl cellulose, hydroxyethyl cellulose, shellac, dextran, guar, xanthan, starch, a scleroglucan, a diutan, poly(vinylpyrrolidone), polyacrylamide, polyacrylic acid, poly(diallyldimethylammonium chloride), poly(ethylene glycol), polylysine, polymethacrylamide, polymethacrylic acid, poly(vinylamine), poly(vinylidene chloride), any derivative thereof, any copolymer thereof, any salt thereof, and any combination thereof” ([0040]).  This appears to at least disclose wherein the multi-grade diverting particulates further comprises a plasticizer selected from the group consisting of glycol, polyethylene glycol, polypropylene glycol, fatty acid esters, lactide monomers, glycolide monomers, citric acid esters, epoxidized oil, adipate ester, azaleate, and any combination thereof, as above in claim 1.
Although not required to render this claim obvious, regarding other known plasticizers in degradable diverting particulates, Applicant may also see the other reference to Liang in the Conclusion below.

Claim 16 is rejected under 35 U.S.C. 103 as obvious over Holtsclaw in view of Liang as in claim 1, and further as evidenced by Hoefer (7,398,826) (cited by Applicant).
Regarding claim 16, Holtsclaw discloses “the pre-coated particulates may range from about 1 micron to about 25 millimeters in size” ([0022]). 
Although silent to the exact size range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the multi-grade diverting particulates have a Dv50 particle size ranging from about 400 microns to about 10 millimeters, in order to provide an appropriately-sized particulate to “provide for fluid loss control by forming a temporary fluid seal within the wellbore.”  
As in claim 1, Liang teaches that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include wherein the latently dissolvable core has one combination of degree of hydrolysis and molecular weight of the PVOH degradable polymer and the transient coating is another combination of degree of hydrolysis and molecular weight of PVOH degradable polymer, in order to provide a “latently dissolvable” core and “transient” coating as desired by Holtsclaw with “each portion having a sealing time” different from the other portion via the control mechanisms taught by Liang.  
The reference to Hoefer provides evidence that ascertaining such degrees of hydrolysis in experimentation as in Liang would lead to locating around 88% as the most-soluble, stating “A degree of hydrolysis of about 88% is optimum for solubility, i.e. the solubility of the PVOH decreases when the degree of hydrolysis is more or less than about 88%" (Col. 14, lines 23-26).
Accordingly, although silent to the exact degree of hydrolysis range as instantly claimed, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include “wherein the multi-grade diverting particulates have a Dv50 particle size ranging from about 400 microns to about 10 millimeters, wherein the first portion of the degradable polymer and the second portion of the degradable polymer comprise different grades of polyvinyl alcohol, wherein the different grades of the polyvinyl alcohol differ by degree of hydrolysis and molecular weight, wherein the first portion of the degradable polymer has a degree of hydrolysis ranging from about 84 to about 89.5, and wherein the second portion of the degradable polymer has a degree of hydrolysis that varies by more than 1% from the first portion of the degradable polymer,” in order to provide a “latently dissolvable” core and “transient” coating as desired by Holtsclaw with “each portion having a sealing time” different from the other portion via the control mechanisms taught by Liang.  



Conclusion
Applicant may consider removing the “polyvinyl alcohol” embodiment, which appears to have substantial Prior Art around using both “degree of hydrolysis” and “molecular weight” to control degradation.  However, as above in claim 4, Applicant may note that some of the other claimed Species may not be disclosed or enabled for the “degree of hydrolysis” embodiment, such as the polyesters/polylactides/polyglycolides/etc.  (Degradation of these instead are usually controlled by “degree of crystallinity” and the like.)  Accordingly, Applicant should beware Amendments that would necessitate interpretations impermissible under 112(a).
As always, Applicant may contact the Examiner for an Interview or the like, in the case that further discussion is desired.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The other reference to Liang (2012/0024526) provides evidence that adding “plasticizers” to degradable diverting particulates is well-known, stating “Suitable plasticizers that may be included in the degradable plasticized polymer coating include, but are not limited to, polyols such as glycerol, propylene glycol and polyethylene glycol (PEG); diacetyl monoacyl glycerol; polypropylene glycol (and epoxy derivatives thereof); polyethylene oxide; oligomeric lactic acid and derivatives thereof; organic esters such as citrate esters, e.g., tributyl citrate oligomers, triethyl citrate, acetyltributyl citrate, acetyltriethyl citrate, trioctyl citrate, acetyl trioctyl citrate, trihexyl citrate, acetyl trihexyl citrate and trimethyl citrate; 1,2-cyclohexane dicarboxylic acid diisononyl ester; alkyl sulfonic acid phenyl ester; glucose monoesters; partially fatty acid esters; PEG monolaurate; acetic esters including triacetin; poly(.epsilon.-caprolactone); poly(hydroxybutyrate); glycerin-1-benzoate-2,3-dilaurate; glycerin-2-benzoate-1,3-dilaurate; ethylphthalylethyl glycolate; glycerine diacetate monocaprylate; poly(propylene glycol) dibenzoate, dipropylene glycol dibenzoate; ethyl phthalyl ethyl glycolate; poly(ethylene adipate) disterate; adipate-based plasticizers such as di-iso-butyl adipate and bis(butyl diethylene glycol)adipate; any derivative thereof; and any combination thereof” ([0050]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674